

Exhibit 10.1




November 9, 2006


To: Enigma Software Group, Inc.


This is to confirm that, effective this date, I hereby voluntarily give back to
the Enigma Software Group, Inc. the following stock option awards previously
granted to me:


148,993 shares at $ 1.21 granted on May 17, 2005


And I hereby acknowledge that the remaining number of option shares available
under the grant dated May 17, 2005, all of which are fully vested, is 26,293
shares.


     /s/ Alvin Estevez                        
Signature
 
Employee’s name: Alvin Estevez



